Title: To George Washington from Benjamin Lincoln, 16 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office august 16. 1782
                  
                  I was last evening honored with your Excellency’s letter of the 11 instant.
                  General Gates informs me that he has written to your Excellency fully on the subject of his joining the army.
                  I enclose a late resolve of Congress which respects him—and a resolve approving the sentence of the Court Martial which tried General McDougal.
                  I wrote some days since on the subject of Hazen’s regiment.  I have the honor to be, with perfect esteem, Your Excellency’s most obedient servant
                  
                     B. Lincoln
                  
               